DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
 

Response to Arguments
Applicant’s arguments, see pages 5-6, filed January 21, 2022, with respect to claims 1-5, 8 and 9 have been fully considered and are persuasive.  The rejection of claims 1-5, 8 and 9 has been withdrawn. 
Applicant’s arguments, see pages 5 and 7, filed January 21, 2022, with respect to the rejection(s) of claim(s) 10-13, 15-18 and 20 under 35 U.S.C § 103 have been fully Applicant’s Admitted Prior Art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson et al. (USPGPUB 2019/0339804—hereinafter “Gleeson”) in view of Applicant’s Admitted Prior Art (USPGPUB 2020/0150763—hereinafter “AAPA”), Bi et al. (USPGPUB 2012/0223884—hereinafter “Bi”) and Lee et al. (USPGPUB 2018/0224963—hereinafter “Lee”).
With regards to Gleeson, in the rejection below, the Examiner will be relying on USPGPUB 2019/0339804 for citations.
As to Claim 10, Gleeson teaches a display method associated with a mobile device (See Fig. 7A), the mobile device having a force-sensing display screen (Fig. 5D4 at 112) having a side key (Fig. 5D4 at 455), and an accelerometer (Fig. 1A at 168), comprising: 
sensing an amount and direction of pressure applied to the side key (Fig. 5D4 at ITx and Fig. 7A at 7000 and Pg. 51, ¶ 414); 
(Pg. 12, ¶ 104); and
based on the amount and direction of pressure applied, controlling an extent of exposure of a user interface display element with respect to the display screen (Figs. 5D4-5D5 at 577), the user interface display element moving in the direction of pressure applied (Fig. 7A at 7008 and 7010 and Figs. 5D4-5D5 at 577 and Pg. 51, ¶ 415 “the direction in which the user interface slides into the display is the same as or parallel to the direction of the force/pressure exerted by the finger on the first input region.” And Pg. 12, ¶ 104 “information is displayed on the touch-screen display in a portrait view or a landscape view based on an analysis of data received from the one or more accelerometers”). 
Gleeson fails to teach a biometric sensor sensing a physical characteristic of a user and controlling the device in response to a determination that the sensed physical characteristic is recognized.  Examiner cites AAPA to teach a mobile device having a biometric sensor capable of sensing a physical characteristic of a user and providing access to the device in response to a determination that the sensed physical characteristic is recognized (AAPA, Pg. 1, ¶ 2).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a biometric sensor, as taught by AAPA in the display method taught by Gleeson, in order to provide significant advantages in terms of privacy and ease-of use (AAPA, Pg. 1, ¶ 2).
Gleeson fails to teach controlling an extent of exposure of a user interface display element with respect to the display screen based on an orientation of the mobile (See Fig. 4, note extent of exposure of element 430 as a function of an orientation of a device and display change 406 as a function of orientation 404 and Pg. 4, ¶’s 37-39). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to control an exposure of content of a user interface display element with respect to a display screen based on an orientation of a device, as taught by Bi, in the mobile device taught by Gleeson, in order to help increase display capacity (Bi, Pg. 1, ¶ 3). The combination of Gleeson and Bi, yields controlling an extent of exposure of a user interface display element with respect to a display screen based on the amount and direction of pressure applied, together with the orientation of the device.
Gleeson, as modified by Bi, fails to teach that the force-sensing display screen has a non-linear portion that can receive pressure data (amount and direction). Examiner cites Lee to teach a mobile device (Fig. 1B) comprising a force-sensing display screen (Fig. 1B at A3) having a non-linear portion (Fig. 1B at A2) that can receive pressure data (Fig. 1B at 121 and Fig. 2B at 121_b and Abstract and Pg. 3, ¶ 49).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to replace the side and side button taught by Gleeson with a non-linear force-sensing display portion, as taught by Lee in order to provide a mobile device with an expanded display and in order to be able to vary the position of a side key (Lee, Pg. 1, ¶’s 2 and 4).  
Claim 11, Gleeson teaches that the user interface display element is a graphic element whose position or movement is varied based on the amount and direction of pressure applied (Fig. 7A at 7008 and 7010 and Figs. 5D4-5D5 at 577 and Pg. 51, ¶ 415).
As to Claim 12, Gleeson teaches that the interface element is a menu that is selectively exposed on the display interface as the amount of applied pressure increases (Fig. 5D4 at 577 and Pg. 51 at 415). Gleeson, as modified by Lee, fails to teach that the menu is a system menu.  Examiner takes Official Notice that system menus are well-known in the art. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a system menu, or any type of menu for that matter, in the display method taught by Gleeson, as modified by Lee, in order to quickly allow the user to peruse through a displayed list of system options.
As to Claim 13, Gleeson teaches that as the amount of pressure applied increases, an additional portion of the user interface display element is rendered and both display elements move in a common direction (Figs. 5D4-5D5 at 577 and Pg. 51 at 415).  Gleeson, as modified by Bi and Lee, fails to teach that the menu is a system menu and that the additional portion is an application menu.  Examiner takes Official Notice that system and application menus are well-known in the art. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate system and application menus, or any type of menu for that matter, in the display method taught by Gleeson, as modified by Bi and 
As to Claim 15, Gleeson teaches that a position of the user interface display element is held fixed upon receipt of a given amount of pressure (Fig. 5C6-5C7 and Pg. 34, ¶ 317 and Pg. 51, ¶ 416).  
As to Claim 18, Gleeson teaches adjusting one of: a display color, and a display contrast, based upon receipt of the given amount of pressure (Fig. 1A at 132 and Fig. 5B11 and Pg. 14, ¶ 113, Pg. 33, ¶ 312 and Pg. 58, ¶ 442).
As to Claim 20, Gleeson, as modified by Lee teaches wherein the mobile device is held in a user palm such that the force-sensing display screen abuts a finger of a user, the pressure being applied in a single-handed operation (Lee, See Fig. 5 for finger placements in Left Hand Grip and Right Hand Grip).


Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson, AAPA, Bi and Lee in view of Ho et al. (U.S. Patent 10,282,451—hereinafter “Ho”).
As to Claim 16, Gleeson, as modified by AAPA, Bi and Lee, fails to teach that exposing and rendering a user interface display element also depends on a time since a last user activity.  Examiner cites Ho to teach that exposing and rendering a user interface display element also depends on a time since a last user activity (Col. 2, lines 7-12 and Col. 9, lines 44-49).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the ability (Col. 2, lines 7-20).
As to Claim 17, Gleeson, as modified by AAPA, Bi and Lee, fails to teach that exposing and rendering a user interface display element also depends on a time-of-day. Examiner cites Ho to teach that exposing and rendering a user interface display element also depends on a time-of-day (Col. 2, lines 7-20). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to expose and render a user interface display element dependent on a time-of-day, as taught by Ho, in the display method taught by Gleeson, as modified by AAPA, Bi and Lee, in order to allow the user to more easily and quickly access the applications via a user interface (Col. 2, lines 7-20).

Allowable Subject Matter
Claims 1-5 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Please see pages 5-7 of the Applicant’s remarks, filed on January 21, 2022, for reasons for allowance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al.		USPGPUB 2011/0124376 (Fig. 24 – overlapping menus)
Clay			USPGPUB 2015/0355787 (Figs. 3B-3C – overlapping menus)
Miller			USPGPUB 2016/0179338 (Fig. 10 – biometric sensing)
Roy			USPGPUB 2017/0102838 (Fig. 21B –overlapping menus)



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694